OPINION OP THE COURT. McMILLAN, J. This is an appeal from orders of the district court of the Third judicial district; first, vacating a former order of said court which struck out certain portions, of the plaintiff’s answer; second, from an order overruling a demurrer by plaintiff to defendant’s answer; and third, from an order of said conrt overruling plaintiff’s motion to strike out certain portions of the plaintiff’s answer. These appeals being from interlocutory orders, this court is without jurisdiction to hear or determine such appeals, as decided by this court in the case of Jung v. Myer in an opinion this day handed down involving the identical question presented by the appeal herein. The appeal should therefore he dismissed, the costs to be paid by the appellant, and it is so ordered. Mills, C. J., McFie and Baker, JJ., concur. Parker, J. having tried the case below, did not participate in this decision.